Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14, 16, 33-36 are allowed, with claim 1 being independent.

The prior art of record neither anticipates nor renders obvious the invention of Independent Claim 1, specifically wherein the combination of limitations claimed includes:

plurality of article contact members for contacting and at least partially surrounding and supporting said articles in said RF heating zone during at least a portion of said transporting of step (a), wherein each of said article contact members comprises an energy absorptive component least partially surrounded by an insulating component, wherein said insulating component is positioned between said energy absorptive component and one of said articles during at least a portion of said transporting of step (a) and wherein at least a portion of said insulating component is in contact with at least a portion of said one of said articles during the heating of step (b), wherein said energy absorptive component has a dielectric constant in the range of 20 to 150 and a dielectric loss factor in the range of 10 to 1500 and wherein said an insulating component has a dielectric constant of less than 10 and a dielectric loss factor of less than 10, and wherein the dielectric constant of said energy absorptive component is within 50 percent of the average dielectric constant of said ingestible substance and wherein the dielectric loss factor of said energy absorptive component is within 50 percent of the average dielectric loss factor of said ingestible substance.



The closest prior art is Kimrey (or) as detailed in the previous Office Action.

Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/FREDERICK F CALVETTI/Examiner, Art Unit 3761 
                                                                                                                                                                                                       /IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761